—Orders, Supreme Court, Bronx County (Judith Gische, J.), entered July 9, 1998 and July 21, 1998, which, inter alia, directed a hearing to determine whether visitation would be detrimental to the child’s best interests, and appointed a forensic psychologist with instructions to examine the parties and the child and to report on their mental status, whether visitation would be detrimental to the child’s best interests and, if not, how best to reintroduce defendant into the child’s life, and order, same court and Justice, entered January 21, 1999, which, inter alia, denied plaintiff’s motion to hold in contempt and disqualify the forensic psychologist and the law guardian, unanimously affirmed, without costs.
Forensic examinations of the parties and the child were properly directed to help resolve issues of fact as to whether visitation would be detrimental to the child’s welfare (see, Weiss v Weiss, 52 NY2d 170, 175), and, if not, whether visitation should be supervised and “how best to re-introduce the defendant into the child’s life”. We disagree with plaintiff that this last directive suggests to the forensic psychologist a bias in favor of a report recommending visitation. We have considered and rejected plaintiff’s other arguments, including that defendant has forfeited his right of visitation and that the forensic psychologist and law guardian should be held in contempt and disqualified for scheduling of a meeting (which never took place) between the child and defendant without the court’s permission. Concur — Ellerin, P. J., Rosenberger, Nardelli, Mazzarelli and Friedman, JJ.